        Case 20-32014 Document 27 Filed in TXSB on 05/27/20 Page 1 of 2




           UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN
                           DISTRICT OF TEXAS

In Re: Janice Gwenette Vaughn                               CHAPTER 13
                                                            CASE NO: 20-32014



               EXPEDITED VOLUNTARY MOTION TO DISMISS CASE



      Janice Gwenette Vaughn through undersigned counsel, moves this Court pursuant to 11
USC §1307 (b) to Dismiss her Chapter 13 Case. In support thereof, she states the following:

       1) Debtor entered in to a voluntary Chapter 13 to cure tax debts, associated with her
          homestead.

       2) Debtor’s family member has agreed to pay off Debtor’s debts in full.

       3) Debtor would like her case dismissed. (See affidavit).

       4) Debtor will repay her family member at a lesser rate of interest over time and will
          have more time to pay it back.

       5) No reason exists that she should not be granted the right to dismiss her case.


WHEREFORE, Ms. Vaughn prays this Court grant the Motion to voluntarily dismiss her case.

   Dated this May 27, 2020:          /s/ Jessica L. Hoff______________

                                     Jessica L. Hoff, Esq.
                                     24093963 Counsel to Debtor(s)
                                     Hoff Law Offices, P.C.
                                     440 Louisiana St. Suite 850
                                     Houston, TX 77002
                                     (832) 975-0366
                                     jhoff@hofflawoffices.com
        Case 20-32014 Document 27 Filed in TXSB on 05/27/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the EXPEDITED
VOLUNTARY MOTION TO DISMISS CASE was served by electronic service where
applicable and by placing the same in the United States Mail, first class postage pre-paid, May
27, 2020.


William E. Heitkamp
Office of Chapter 13 Trustee
9821 Katy Freeway
Ste 590
Houston, TX 770

US Trustee
Office of the US Trustee
515 Rusk Ave
Ste 3516
Houston, TX 77002



                                     /s/ Jessica L. Hoff______________
                                     Jessica L. Hoff, Esq. 24093963
                                     Counsel to Debtor
